Title: From George Washington to Colonel George Baylor, 1 March 1777
From: Washington, George
To: Baylor, George



Dear Sir,
Head quarters, Morris Town 1s. March 1777.

Your several favours of the 31st Jany & 7th Febry are now before me. I am happy in being informed that the Govr of Virga has consented that their Muskett-factory shall equip yr Regimt with Carbines & Pistols. I have no doubt of your keeping the Workmen closely to their duty; nor of your using your best Endeavours to purchase proper horses. As I am not acquaintd with all the Gentlemen mentioned in yr Letter, shall defer my Approbation of them ’till they join the Army. I observe that You have appointed Messrs Jno. Stith & Willm Armistead—If they are the Gentn who were in the 4th & 6th Virga Batns, I must disapprove the Choice: They left the Army without permission, & must return to their Companies immediately, or expect to be treated roughly—If you find, upon Inquiry, the fact to be as I suppose it is, You will inform those Gentn of my Resolution, & fill up their Vacancies. Wishing you success equal to your warmest Desire I am Dear Sir, Yr most Obedient Servant

Go: Washington

